DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims filed on 02 FEBRUARY 2022 have been considered.  Current pending claims are Claims 6 and 8-11 are pending.  The amendment to the claim directed towards having the ramp deflecting downwards over and into the waste bin when solid waste is pushed onto the ramp. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the REMARKS filed on 02 FEBRUAR 2022, Applicant has amended the independent claim so that ‘when solid waste is pushed onto the ramp, the ramp deflects downwards over and in the waste bin’.  The amendment the claim can be seen in Figure 3a and 3b, where the ramp deflects or bends downwards over and into the waste bin. 
The Examiner has reconsidered the amendment to the claim and has updated the search.  The closest prior art of record is to KANEKO which teaches most of the invention directed towards a device, however the ramp of KANEKO does not bend or deflect into the waste bin below. 
KANEKO rather teaches the cuvette (interpreted to be the solid waste) is pushed into the supporting table below.  The rail in which the cuvette is placed onto does not bend or deflect.  The rail only reaches the supporting table below and the cuvette is basically dropped in.  There is no overlapping of the ramp/rail and the waste bin/supporting table. 
There is no teach or suggestion of extending the rail over the supporting table and also no teaching or suggestion of having the rail deflect or bend downwards over and into the waste bin.  
Claims 6 and 8-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797